Per Curiam.
The city of Newark seeks a writ of certiorari to review the action of the state board of tax appeals in setting aside, as illegal, the apportionment of the gross receipts tax of the Public Service Electric and Gas Company made by the state tax commissioner for the year 1935, and referring the matter back to the commissioner for the purpose of making a legal reapportionment. The proceedings before the board were initiated by the city of Hoboken. The board has jurisdiction of the subject-matter. West Orange v. State Board of Tax *369Appeals, 115 N. J. L. 396; 180 Atl. Rep. 770; affirmed, 116 N. J. L. 414; 184 Atl. Rep. 735. Therefore, under the ordinary procedure, certiorari should not be awarded until after final judgment. City of Plainfield v. McGrath, 117 N. J. L. 348; 188 Atl. Rep. 733. We see no reason for following another course.
The application is denied, with costs to the appearing respondents above named.